     Case 1:19-cv-01023-NONE-JLT Document 19 Filed 05/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON D. MCCOY,                                No. 1:19-cv-01023-NONE-JLT (PC)
12                       Plaintiff,
13                                                   ORDER ADOPTING FINDINGS AND
             v.
                                                     RECOMMENDATIONS
14    D. TORRES, et al.,
                                                     (Doc. No. 16)
15                       Defendants.
16

17          Plaintiff Aaron D. McCoy is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 2, 2020, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s complaint (Doc. No. 1) states cognizable claims against all defendants except C.

22   Pfeiffer. (Doc. No. 11.) Pursuant to the screening order, plaintiff filed a notice that he “wishes to

23   proceed only on his claims against defendants Balkind, Cavazos, Jolly, and Torres, and to dismiss

24   Pfeiffer (Warden).” (Doc. No. 14.)

25          Accordingly, on April 8, 2020, the magistrate judge filed findings and recommendations,

26   recommending that Defendant Pfeiffer be dismissed. (Doc. No. 16.) The findings and

27   recommendations were served on plaintiff and provided him fourteen (14) days to file objections

28   thereto. (Id.) Plaintiff has not filed objections and the time do so has passed.
     Case 1:19-cv-01023-NONE-JLT Document 19 Filed 05/11/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 3   recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations filed on April 8, 2020 (Doc. No. 16) are

 6                  adopted in full;

 7          2.      Defendant C. Pfeiffer is dismissed; and,

 8          3.      This case is referred back to the assigned magistrate judge for further proceedings.

 9
     IT IS SO ORDERED.
10

11      Dated:     May 10, 2020
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
